                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                   CASE NO.: 2:19-cr-82-FtM-38MRM

ALEJANDRO CHAVEZ-RUIZ
                                         /

                         SENTENCING SCHEDULING ORDER

      A sentencing hearing has been scheduled for December 16, 2019 at 9:30 AM.

The Court ORDERS that, if more than 30 minutes is needed for the hearing, counsel must

file a notice estimating the time needed no later than 14 days before the hearing.

      The Court FURTHER ORDERS the United States Probation Office to disclose the

initial presentence investigation report no later than 35 days before the sentencing

hearing. Within 14 days of the disclosure, counsel must communicate, in writing, any

objections to the probation officer and opposing counsel.

      The Court FURTHER ORDERS the Probation Office to file the final presentence

investigation report no later than 7 days before the sentencing hearing. No later than 4

days before the hearing, counsel for each party must file a notice stating which of the

previous objections, if any, remain for the Court to resolve. Also, no later than 4 days

before the hearing, counsel may file a sentencing memorandum that includes any request

to depart or vary from the guidelines.

      DONE and ORDERED in Fort Myers, Florida on this 7th day of October 2019.




Copies: All Parties of Record
